Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered January 5, 1989, convicting him of attempted rape in the first degree, assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor, during summation, improperly commented that one of the People’s witnesses did not have a motive to testify falsely, and that the crimes charged were of a type the witnesses would remember, are not preserved for appellate review because no objection was raised at trial (see, CPL 470.05 [2]; People v Frazier, 175 AD2d 257). In any event, we find that the prosecutor’s comments were in direct response to defense counsel’s comment questioning the one witness’s integrity, and defense counsel’s allegation that the prosecution’s witnesses mistakenly identified the defendant as the perpetrator of the crimes (see, People v Tafur, 174 AD2d 642; People v Rodriguez, 140 AD2d 723, 724). Thompson, J. P., Harwood, Lawrence and Miller, JJ., concur.